Citation Nr: 1630279	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-49 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for ankylosing spondylitis of the right shoulder (right shoulder disability).

2. Entitlement to an initial disability rating in excess of 10 percent for ankylosing spondylitis of the left shoulder (left shoulder disability).

3. Entitlement to an initial compensable disability rating for ankylosing spondylitis of the left hip (left hip disability).

4. Entitlement to an initial compensable disability rating for ankylosing spondylitis of the right hip (right hip disability).

5. Entitlement to an initial compensable disability rating for a thoracolumbar spine disability (low back disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 2000 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The RO granted service connection for the following: a right shoulder disability, with an initial rating of 10 percent; a left shoulder disability, with an initial rating of 10 percent; bilateral hip disabilities, with noncompensable initial ratings; and a low back disability, with a noncompensable initial rating.

In the April 2010 substantive appeal, the Veteran requested a Board hearing in Washington, D.C.  He was scheduled for a March 2012 hearing, but cancelled the hearing request.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised if he needs to take further action.


REMAND

In its previous remand, the Board noted that the Veteran had failed to report for previous VA examinations, but that because a copy of the notice letter informing him of the examinations was not of record, the Board could not determine whether he was properly notified of the examinations.  It cited Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013); in which the Federal Circuit held that the Board could not apply the presumption of regularity to presume that claimants were properly notified of VA examinations.  The Board instructed that the Veteran should be scheduled for new examinations and that a copy of the notice of examination that was sent to the Veteran should be placed in the record.  The Veteran failed to report for VA examinations in June 2014, but it was noted that there had been "undelivered notification."  The Veteran failed to report for VA examinations scheduled in August 2015, but the notice sent to the Veteran was not added to the record.  The Board is required to insure compliance with remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the appeal is REMANDED for the following:

1.  Obtain a copy of the notice letter that the Providence VA Medical Center (VAMC) sent to the Veteran to inform him of the examinations scheduled in August 2015.  If the notice is not available, ask the VAMC to report whether it has regular procedures for notifying claimants of scheduled VA examinations; and if so, to specify those procedures.  

2.  If it is not possible to obtain the notice letter or determine what regular procedures the VAMC follows in scheduling examinations; re-schedule the examinations originally scheduled in August 2015.  Insure that there is documentation that the Veteran was informed of the examinations.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



